Weight J.
—
The cases of Hollingsworth v. Swickard, 10 Iowa, 385; Frost v. Shaw, Id., 491; and Powell v. Hunt, 11 Id., 430, are decisive of the question involved in this; and following them, we are constrained to hold that the court below erred in refusing to dissolve the injunction. Complainant was in no condition to object to the alleged usury in the original contract between his grantor and the respondent. And see further upon this subject, Stephens v. Minor, 8 Ind., 352; Campbell v. Johnston, 4 Dana, 177.
Keversed.